Citation Nr: 0028692	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-03 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as a residual of 
exposure to Agent Orange.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the right 5th proximal phalanx and 
distal shaft of the 5th metacarpal joints of the right hand.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1971, including service in the Republic of Vietnam.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam and he was 
discharged from military service in February 1971.  

2.  There is no competent medical evidence of acute or 
subacute peripheral neuropathy within a year after the last 
date the veteran possibly could have been exposed to a 
herbicide while in the Republic of Vietnam.  

2.  The residuals of fractures of the right 5th proximal 
phalanx and distal shaft of the 5th metacarpal joints of the 
right hand are not productive of ankylosis of the right fifth 
finger.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy of the right upper extremity as a 
residual of exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of fractures of the right 5th proximal phalanx 
and the distal shaft of the 5th metacarpal joints of the 
right hand, have not been met.  38 U.S.C.A. §§  1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5227, 5156 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it must be determined whether the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy of the right upper extremity as a residual of 
exposure to Agent Orange, is well grounded.  Prior to a 
determination of an issue on the merits, a claimant must 
first submit a claim that is "well grounded."  38 U.S.C.A. § 
5107(a).  A "well-grounded" claim has been determined to be 
one which is plausible, "meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107(a) places an initial burden on a 
claimant to produce evidence that the claim is "well 
grounded."  An allegation alone is not sufficient, the 
appellant must submit evidence in support of his or her claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

It has been stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1999).  The diseases that are afforded 
presumption due to herbicide exposure include acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309 (e) 
(1999).  Most of the prescribed diseases must become manifest 
to a compensable degree at any time after service, except 
that acute and subacute peripheral neuropathy must become 
manifest to a compensable degree within one year after the 
last date of exposure to herbicide agents during active 
service.  38 C.F.R. § 3.307 (a)(6)(ii) (1999).  

Service connection will be awarded automatically on a 
presumptive basis where the veteran served in Vietnam and has 
one of the enumerated diseases listed in 38 C.F.R. § 3.309.  
See 38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  It 
has been stated that a diagnosis that a disease eligible for 
presumptive service connection was present within the 
presumption period is the sole element of well-grounded claim 
for presumptive service connection.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997).  

Where the determinative issue involves medical causation, it 
has been held that competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge. Kirwin, 8 Vet. App. at 152; 
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The veteran's DD 214, Service Report of Transfer or 
Discharge, confirms that he served in the Republic of 
Vietnam.  Service medical records show that he received 
treatment for an unrelated medical problem at Xuan Loc, 
Vietnam in October 1970.  Other than treatment for fractures 
of the right hand (now service connected), the veteran's 
service medical records are negative for any complaints or 
findings referable to the right upper extremity, to include 
peripheral neuropathy.  

The veteran was discharged from military service in February 
1971.  The postservice clinical record reveals that a VA 
medical examination in November 1972, that included a 
neurological evaluation, was negative for any complaints or 
findings regarding the right upper extremity or peripheral 
neuropathy.  The interim medical record is negative for 
pertinent findings.  

VA outpatient treatment records in March 1995 reveal the 
veteran's complaints of a three-month history of pain and 
numbness in the right hand and arm.  In September 1996, a VA 
medical examination revealed decreased sensation and 
temperature in the fingertips of the right hand.  The 
diagnostic impression was peripheral neuropathy right upper 
extremity versus carpal tunnel syndrome.  

At a VA medical examination in October 1996 the diagnostic 
impression was entrapment neuropathy or a peripheral 
neuropathy.  Nerve conduction studies were recommended.  In a 
November 1996 VA outpatient treatment record it was reported 
that the October 1996 electromyogram and nerve conduction 
studies of the right upper extremity revealed entrapment 
syndrome.  In a March 1997 it was reported that there was no 
evidence of mechanical entrapment in the right upper 
extremity.  A VA medical entry in March 1998 reported that 
the veteran complained of arm pain that he attributed to 
Agent Orange exposure.  The diagnosis was chronic pain 
syndrome.  

Analysis

The evidence shows that the last date the veteran was 
possibly in the Republic of Vietnam was no later than 
sometime in late 1970 or early 1971, as his discharge from 
military service was in February 1971.  There is absolutely 
no medical evidence of acute or subacute peripheral 
neuropathy that is shown during service or within one year 
from when the veteran was last possibly exposed to herbicides 
in the Republic of Vietnam.  Complaints referable to the 
right upper extremity and claimed peripheral neuropathy are 
not shown until 1995, some 24 years after the veteran's last 
possible exposure to herbicides in Vietnam.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The veteran has been advised 
of the evidence needed to show service connection.  As 
indicated previously there is no medical evidence of 
peripheral neuropathy during service.  Furthermore, there is 
no definitive diagnosis of peripheral neuropathy or medical 
evidence linking claimed peripheral neuropathy to the 
veteran's period of service and possible exposure to 
herbicides while in Vietnam.  Reportedly, recent VA EMG and 
nerve conduction studies show entrapment neuropathy rather 
than peripheral neuropathy of the right upper extremity.  

It has been stated that a diagnosis that a disease eligible 
for presumptive service connection was present within the 
presumption period is the sole element of well-grounded claim 
for presumptive service connection.  Brock, 10 Vet. App. at 
155, 162.  Clearly, the requisite sole element necessary for 
a well-grounded claim is not shown here.  It must be said 
that there is no competent medical evidence of acute or 
subacute peripheral neuropathy within a year after the last 
date the veteran possibly could have been exposed to a 
herbicide while in the Republic of Vietnam.  Further, there 
is no medical evidence of peripheral neuropathy during 
service; nor is there a confirmed or definitive diagnosis of 
acute or subacute peripheral neuropathy or competent medical 
evidence that links claimed peripheral neuropathy of the 
upper extremity to service, including exposure to a herbicide 
agent.  

As to the veteran's assertions that he has a peripheral 
neuropathy of the right upper extremity as a result of 
exposure to Agent Orange, his assertions and lay testimony 
are insufficient to establish a well grounded claim because a 
lay person is not competent to offer evidence requiring 
medical knowledge.  There is no medical evidence to support 
the assertion.  

The Board finds that the veteran's claim of service 
connection for peripheral neuropathy of the right upper 
extremity must be denied as not well grounded.  


Residuals of Fractures of the Right 5th Proximal Phalanx and 
Distal Shaft of the 5th Metacarpal Joints of the Right Hand

Service medical records show that in November 1968 the 
veteran sustained fractures of the right 5th proximal phalanx 
and the distal shaft of the 5th metacarpal joints of the 
right hand.  The right hand was placed in a cast and no 
further sequela was reported.  Postservice records show that 
at a February 1984 VA medical examination, it was reported 
that there were no residuals of the right hand and finger 
fractures.  

VA clinical records in the mid-1990s reveal the veteran's 
complaints of right hand pain and numbness with decreased 
handgrip and strength.  Neurological symptoms of the right 
upper extremity were attributed to peripheral neuropathy or 
nerve entrapment syndrome or carpal tunnel syndrome.  A VA 
neurological examination in October 1996 revealed mild 
weakness of the right hand and opposition of the right first 
and second fingers.  

A VA medical examination of the hand and fingers was 
performed in June 1999.  The veteran reported that he was a 
letter carrier and he complained of right upper extremity 
pain that radiated from his fingers on the ulnar side to his 
shoulder.  Reportedly he had carried mail without functional 
impairment.  The physical examination revealed that range of 
motion of the metacarpophalangeal joint was from 0 to 14 
degrees; the proximal interphalangeal joint was from 3 to 68 
degrees; and the distal interphalangeal joint was from 12 to 
63 degrees.  Passive range of motion of the same joints was 
from: -30 to 84 degrees; -3 to 90 degrees; and 0 to 63 
degrees.  Adduction at the metacarpophalangeal joint was 12 
degrees and abduction was to 25 degrees.  Passive adduction 
on the right was 18 degrees and abduction was 36 degrees.  
Strength and dexterity were reported as functionally intact.  
No functional defects were reported and the veteran was able 
to approximate his thumb to his fingers.  Grasping, pushing, 
pulling, twisting and probing were described as functionally 
intact.  It was indicated that X-rays revealed an old boxer's 
fracture that had healed and was without evidence of 
arthritic changes.  The diagnosis was: Healed boxer's 
fracture, right hand, with mild decrease in residuals 
expected with that injury.  The clinician commented that the 
veteran's symptoms of radiating pain could not be attributed 
to his previous well-healed fracture.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   
The RO has assigned a 0 percent noncompensable evaluation for 
residuals of fractures of the right 5th proximal phalanx and 
the distal shaft of the 5th metacarpal joints of the right 
hand under 38 C.F.R §  471a, Diagnostic Code 5227.  

Under the provisions of Diagnostic Code 5227, favorable or 
unfavorable ankylosis of the right fifth (major or minor) 
finger is rated as noncompensably disabling.  Extremely 
unfavorable ankylosis of the right fifth finger may be rated 
as an amputation and rated under Diagnostic Code 5156.  38 
C.F.R. § 4.71a, Code 5227.  Under the provisions of 
Diagnostic Code 5156, a 10 percent rating will be assigned 
for amputation of the fifth finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  38 C.F.R. § 4.71a, Code 5156.  A regulatory note 
following Diagnostic Code 5219 states that extremely 
unfavorable ankylosis of a finger exists if all the joints of 
the finger are ankylosed in extension or in extreme flexion 
or if there is rotation and angulation of bones.  38 C.F.R. § 
4.71a, Code 5219, Note (a).

The clinical data reveals no evidence of any form of 
ankylosis of the fifth finger of the veteran's right hand.  
Range of motion studies of the right fifth finger were 
performed in June 1999 revealing some limitation of motion of 
the finger joints but no ankylosis.  In fact, it was 
indicated that the veteran was able to approximate his right 
fingers to his right thumb.  There were no functional defects 
and any right fifth finger fracture residuals were described 
as mild.  Certainly, there is no current medical evidence of 
functional impairment that equates to extremely unfavorable 
ankylosis or amputation of any portion of the right fifth 
finger.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A review of the medical evidence does not 
reflect any objective evidence of pain or other related 
symptoms of the right fifth finger, and as a result 38 C.F.R. 
§§ 4.40 and 4.45 do not provide a basis for a higher rating.   
In the absence of frequent hospitalizations or marked 
interference with employment, extraschedular consideration 
under 38 C.F.R. § 3.321 is also not warranted.


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity as a residual of exposure to Agent Orange is 
denied.  

An increased (compensable) evaluation for residuals of 
fractures of the right 5th proximal phalanx and distal shaft 
of the 5th metacarpal joints of the right hand is denied.  


		
	John E. Ormond, Jr.  
	Veterans Law Judge
	Board of Veterans' Appeals

 

